United States Navy–Marine Corps
            Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                         Eric N. MARTINEZ
         Aviation Electronics Technician Airman (E-3), U.S. Navy
                                Appellant

                              No. 201800304

       Appeal from the United States Navy-Marine Corps Trial Judiciary
                         Decided: 14 February 2019.
                              Military Judge:
                    Captain Ann K. Minami, JAGC, USN
   Sentence adjudged 19 July 2018 by a special court-martial convened
   at Naval Base Kitsap, Bremerton, Washington, consisting of a mili-
   tary judge sitting alone. Sentence approved by convening authority:
   reduction to E-1, confinement for 10 months, 1 and a bad conduct dis-
   charge.
                              For Appellant:
                   Major Matthew A. Blackwood, USMCR.
                                For Appellee:
                             Brian K. Keller, Esq.
                          _________________________

        This opinion does not serve as binding precedent under
              NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 9 months pursu-
ant to a pretrial agreement.
                  United States v. Martinez, No. 201800304


                Before FULTON, HITESMAN, and GERDING,
                         Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
However, we note that the court-martial order (CMO) does not accurately re-
flect the appellant’s pleas and the findings as to Specification 5 of Charge III.
Although we find no prejudice from this scrivener’s error, the appellant is en-
titled to have court-martial records that correctly reflect the content of his
proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App.
1998). Accordingly, the convening authority shall issue a supplemental CMO
reflecting that the appellant’s plea to Specification 5 of Charge III was:
       Guilty, except the words “on divers occasions” and “between
       September and December 2017,” substituting therefor, “in De-
       cember 2017”; of the excepted words, Not Guilty; of the substi-
       tuted words, Guilty.
    The supplemental CMO shall also reflect that the appellant was found
guilty of Specification 5 of Charge III consistent with his plea, as excepted
and substituted.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                       2